                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                            CASE NO.: 20-BK-21768
 IN RE:
                                            CHAPTER 7
    BORNEO ESTRADA,
                                            HON. A. BENJAMIN GOLDGAR
          DEBTOR.                           U.S. BANKRUPTCY JUDGE

                                            TELEPHONIC HEARING
                                            HEARING DATE: AUGUST 6, 2021
                                            HEARING TIME: 11:15 A.M.
                                            (LAKE)

      U.S. TRUSTEE’S REPLY IN SUPPORT OF MOTION TO DISMISS

      The Debtor used nearly his entire response arguing that the “hanging para-

graph” in § 541(b)(7) and § 1322(f) work together to except both voluntary retirement

plan contributions and retirement plan loan payments from “disposable income” ─

that is income that must be dedicated to pay unsecured creditors under a chapter 13

plan. See Response, pp. 4-7, Dkt. No. 33. He then asserts that because those amounts

are excluded from disposable income, he would not have to dedicate any of his

monthly income toward making plan payments in chapter 13 case. Finally, citing one

case, the Debtor concludes that the majority of courts have held that having no dis-

posable income as defined in § 1325(b) completely insulates a chapter 7 debtor from

dismissal under § 707(b). That interpretation is contrary to the plain text of the Bank-

ruptcy Code and a great majority of court opinions.

      The Debtor has the ability to repay a significant portion of his unsecured debt




                                         ─1─
notwithstanding the mechanical definition of disposable income. The Debtor is mak-

ing $617 per month in voluntary retirement contributions and retirement loan pay-

ments and paying another $350 per month to maintain a 2015 Harley-Davidson mo-

torcycle. Selling his Harley and paring down his retirement payments would allow

him to repay his unsecured debt in full. Granting relief under chapter 7 would be an

abuse and therefore the case should be dismissed.

                                 I.   ARGUMENT

      The Debtor’s attempt to make this case about what is or is not included in

disposable income under 1325(b) must fail. Admittedly, there are a lot of conflicting

opinions on whether future retirement contributions and retirement loan repayments

constitute part of a debtor’s “disposable income,” see, e.g., Davis v. Helbling (In re

Davis), 960 F.3d 346 (6th Cir. 2020), but that question is largely immaterial. This is

not a chapter 13 case and the U.S. Trustee has not objected to confirmation of a plan

based on the failure to meet the requirements of § 1325(b). This is a chapter 7 case

and the U.S. Trustee has moved to dismiss as an abuse of this chapter based on a

totality of the Debtor’s financial circumstances.

A.    The Text of the Code Warrants Dismissal.

      Under section 707(b)(1) the court may dismiss a case if it “finds that granting

relief would be an abuse of the provisions of this chapter.” 11 U.S.C. § 707(b)(1). In

2005, BAPCPA amended § 707(b) to lower the showing required to dismiss a case

from “substantial abuse” to merely “abuse.” Witcher v. Witcher (In re Witcher), 702

F.3d 619, 622 (11th Cir. 2012). “BAPCPA [also] made it harder to obtain chapter 7



                                        ─2─
relief by eliminating the ‘presumption in favor of granting the relief requested by the

debtor’.” Id.

       BAPCPA also set the standards for determined abuse under § 707(b)(1)

through two new subsections ─ §§ 707(b)(2) and (b)(3). See id. Section 707(b)(2) pro-

vides the calculation for the “means test” used to determine whether the case is pre-

sumptively abusive. See 11 U.S.C. § 707(b)(2). Section 707(b)(3) provides that even if

the presumption of abuse does not arise or has been rebutted, the case may still be

an abuse if it was filed in bad faith, see 11 U.S.C. § 707(b)(3)(A), or if a “totality of the

circumstances…of the debtor’s financial situation demonstrates abuse,” see 11 U.S.C.

§ 707(b)(3)(B). The U.S. Trustee here has asserted that granting relief under chapter

7 would be an abuse based on a totality of the debtor’s financial circumstances.

       Under the totality of the debtor’s financial circumstances test, a debtor’s ability

to repay a good portion of his debts is the primary factor. See In re Bacardi, 2010

Bankr. LEXIS 3, at *9 (Bankr. N.D. Ill. Jan. 6, 2010). Generally, courts look to Sched-

ules I and J to determine the Debtor’s ability to repay his debts. However, a “debtor’s

reported expenses are not accepted without question, they must be reasonable in light

of a debtor’s financial circumstances.” DeAngelis v. Shores (In re Shores), 2010 Bankr.

LEXIS 4912, at *8 (Bankr. M.D. Pa. Dec. 8, 2010). “To overcome a motion to dismiss

under § 707(b)(3), the Debtors are not expected to ‘live in poverty,’ but some ‘financial

belt tightening’ has to occur.” In re Gallichio, 2019 Bankr. LEXIS 110, at *14-15

(Bankr. D.N.J. Jan. 9, 2019).




                                           ─3─
      The Debtor does not argue with these general principles. He instead appears

to argue that the definition of “disposable income” under § 1325(b) (along with §§

541(b)(7) and 1322(f)) dispositively determine the Debtor’s ability to pay under

§ 707(b)(3). Specifically, he asserts that because his retirement contributions and re-

tirement loan repayments are excluded from the definition of “disposable income”

used in § 1325(b), those amounts “should not be considered when conducting a repay-

ment analysis under 11 U.S.C. § 707(b)(1) and (3).” Response, p. 7 of 9, Dkt. No. 33.

This argument is incorrect.

B.    Sections 541(b)(7) and 1322(f) of Not Affect the § 707(b)(3) Analysis.

      Assuming the Debtor is correct that monthly retirement contributions and re-

tirement loan repayments that a debtor intends to make during a chapter 13 plan are

completely excepted from “disposable income” under § 1325(b), that still has little

bearing on the 707(b)(3) analysis. As provided above, the most relevant factor in the

§ 707(b)(3) analysis is the Debtors ability to repay his debts. The analysis is focused

on reality. If “a section 707(b) motion properly raises the question, a bankruptcy judge

has a duty to consider the actual financial situation of a debtor[.]” Hon. Eugene R.

Wedoff, Judicial Discretion to Find Abuse Under Section 707(b)(3), 71 Mo. L. Rev.

1035, 1036 (Fall 2006) (emphasis added). Therefore, even items that are excluded

from “disposable income” must be taken into account under § 707(b)(3). For example,

Social Security benefits may be excluded from the definition of disposable income, but

they are still “certainly part of the ‘totality’ of the debtor’s financial circumstances,

and these benefits are available for paying expenses (and unsecured nonpriority debt)



                                         ─4─
just as much as other income.” Id. at 1047-48. In other words, funds that are availa-

ble, no matter the source, are taken into account under § 707(b)(3), notwithstanding

the definition of disposable income under § 1325(b). See id. And the courts generally

agree.

         The Debtor’s argument here is not new. Debtors across the country have been

asserting that “the ‘totality of the circumstances’ inquiry compels the court to predict

what would be required of the Debtors in a hypothetical chapter 13” since BAPCPA

was passed. See e.g., In re Baeza, 398 B.R. 692, 697 (Bankr. E.D. Cal. 2008). But the

“argument mischaracterizes the issue and misstates the law. The question before the

court is not whether the Debtors would be required to pay anything to their unsecured

creditors in a chapter 13, but rather, whether they have the ability to pay something

substantial to their unsecured creditors.” Id.; see, also, In re Corridori, 2010 WL

3522122, at *2; In re Lamug, 403 B.R. 47, 57-58 (Bankr. N.D. Cal. 2009) (whether the

debtors would be required to pay anything into a hypothetical Chapter 13 case is

irrelevant; the sole question is whether they have an ability to pay some suitable

amounts to their creditors); In re Wolf, 390 B.R. 825, 834 (Bankr. D. S.C. 2008) (“This

Court views eligibility for relief under another chapter as having either no or very

minimal relevance to the proper framework for analyzing dismissal. There is no con-

stitutional right to bankruptcy relief.”); In re Smith, 585 B.R. 168, 179 (Bankr. W.D.

Okla. 2018) (retirement contributions still relevant in the ability to pay analysis); In

re Tucker, 389 B.R. 535, 539-40 (Bankr. N.D. Ohio 2008) (same).




                                         ─5─
      In the end the “great majority of cases hold that BABCPA did not alter the

court’s obligation to consider retirement contributions [and retirement loan pay-

ments]… when determining the ability to pay under § 707(b)(3).” In re Shagan, 2019

Bankr. LEXIS 1612, at *17 (Bankr. D.N.J. May 23, 2019). These courts also generally

hold that voluntary contributions or loan repayments are not necessary expenses and

thus are not allowable as expenses when completing that analysis. See In re Smith,

585 B.R. at 180; see also, In re Shagan, 2019 Bankr. LEXIS 1612, at *17 (Bankr.

D.N.J. May 23, 2019); In re Masella, 373 B.R. 514, 521 (Bankr. N.D. Ohio 2007).

       Instead of focusing on the text of the Code, the primary argument debtors

make for equating “disposable income” with the ability to repay analysis is the policy

argument that it would be “senseless” or a “waste of time” to dismiss a chapter 7 case

as an abuse when the debtor would be required to pay nothing in chapter 13. But

there are also plenty of policy reasons why Congress could have decided to make the

test under § 707(b) and § 1325(b) different.

      Chapter 7 is a relatively quick and easy process to have debts discharged and

therefore Congress could have determined that more income should be counted, and

fewer deductions should be allowed when determining whether relief under chapter

7 should be granted. Chapter 13, on the other hand, is much longer and onerous pro-

cess and Congress could have determined that the amounts debtors are required to

pay into a plan for years should be more lenient. This may also incentivize debtors to

choose chapter 13 over chapter 7.




                                        ─6─
      Additionally, in chapter 13 parties in interest have the ability to seek post-

confirmation modification of the debtor’s plan. “Motions for modification would likely

be based on the disposable income that the debtor actually has available for plan

contributions, determined under judicially defined standards.” Wedoff, Judicial Dis-

cretion to Find Abuse Under Section 707(b)(3), 71 Mo. L. Rev. at 1043. Thus, Congress

could have thought it appropriate to require a debtor to be in chapter 13 even with a

de minimus monthly payment due to more generous deductions with the understand-

ing that there was a chance that circumstance would change, and the plan payments

could increase while the case was pending. Therefore, there are reasons not to have

a seamless exchange between the two sections.

      But there is no need to speculate on the thought process of a legislative body

as a whole. It is not for the court graft the term “disposable income” into § 707(b)

when it isn’t there. Ultimately, “the judiciary’s job is to enforce the law Congress en-

acted, not write a different one that judges think superior.” Bethea v. Robert J. Adams

& Assocs., 352 F.3d 1125, 1128 (7th Cir. 2003). The addition of §§ 1322(f) and 541(b)(7)

did nothing to alter the totality of the circumstances test for dismissal under § 707(b).

C.    Section 707(b)(2) Supports this Conclusion.

      The mechanical calculation under § 707(b)(2) to determine if the presumption

of abuse has arisen also demonstrates that a case can easily be an abuse of chapter 7

even if the debtor would have no disposable income in a chapter 13. In broad terms,

under § 707(b)(2) a case is presumed to be an abuse if the debtor’s current monthly

income under § 101(10A), reduced by statutory expenses, and then multiplied by 60



                                         ─7─
is greater than the threshold amount set out in the Code. 11 U.S.C. § 707(b)(2). Nei-

ther the definition of current monthly income nor the statutory expenses set out in

the Code exclude voluntary retirement contributions or retirement loan payments

from the calculation when determining whether the filing is presumptively abusive.

       On the other hand, the same individual with a presumptively abusive chapter

7 case could have no disposable income under § 1325(b). This is because in addition

to the statutory expenses allowed under § 707(b), the definition of disposable income

also excludes additional expenses, including “any amounts required to repay [a re-

tirement fund loan],” see 11 U.S.C. § 1122(f), and arguably intended future voluntary

retirement contributions, see 11 U.S.C. § 541(b)(7); Davis, 960 F.3d 346. 1

       But these additional expenses allowed to be excluded from disposable income

are only excluded from disposable income under § 1325(b). They are not excluded

from currently monthly income or allowed as additional expenses under § 707(b)(2).

Thus, a debtor could very easily find himself in a presumptively abusive chapter 7

case but have no disposable income in a chapter 13 case. See, e.g., In re Castle, 362

B.R. 846; In re Smith, 388 B.R. 885, 889 (Bankr. C.D. Ill. 2008) (presumption of abuse

arose but no disposable income still an abuse); In re Johns, 342 B.R. 626, 629 (Bankr.

E.D. Okla. 2006) (same); In re Fechter, 456 B.R. 65, 74 (Bankr. D. Mont. 2011) (same).

In short, while the tests may be similar, the test for disposable income under chapter

13 allows for more expenses to be deducted. This is expressly done though the text of



1 The definition of disposable income also excludes other expenses not excluded by the means
test. See In re Castle, 362 B.R. 846, 849 (Bankr. N.D. Ohio 2006) (child support payments
excluded from disposable income but not the means test).
                                           ─8─
the Code in providing that these additionally expenses are excluded from what is

“disposable income” only, and not under § 707(b). See 11 U.S.C. §§ 541(b)(7); 1322(f);

1325(b). Thus, just because a debtor has no disposable income does mean a chapter 7

would not be abusive.

D.     Granting Relief Would be an Abuse of this Chapter.

       The analysis therefore remains under § 707(b)(3) whether the Debtor’s claimed

expenses, including voluntary retirement contributions and loan repayments, and his

$350 per month to pay for his Harley-Davidson motorcycle, are necessary for his

maintenance and support (the Debtor has no dependents). Or can these expenses be

pared down with some belt tightening so that the Debtor could make some meaning-

ful repayment to creditors. The answer is the latter, not the former. 2

       As provided in the motion to dismiss, the Debtor voluntarily contributes $329

per month to his retirement plan and pays another $288 per month to repay a retire-

ment plan loan. That is a total of $617 per month. The Debtor also owns 2015 Harley-

Davidson motorcycle that he asserts is worth about $12,000 and owes about $7,000

on. See Schedule D, Dkt. No. 1, p. 19 of 51. Thus, there is about $5,000 in equity in

the motorcycle. The Debtor also makes monthly payments on the motorcycle in the

amount of $350. See Amended Schedule J, Dkt. No. 19, p. 4 of 4. The total monthly

amount made toward retirement and the motorcycle payments equals $967 per




2It must be noted that while the Debtor filed this case as a below median income debtor, his
Amended Schedule I reflects gross monthly income of $5,067, or $60,804 per year. This is
over the median income for a household of 1.
                                           ─9─
month ($329 + $288 + 350). That is $58,020 over 5 years. The Debtor’s schedules

reflect a total of $40,433 is unsecured debts so he can repay all of his debt.

       If the Debtor would like to continue to repay his retirement fund loan to ensure

he does not incur adverse tax consequences he could even do that and repay all of his

debt over 5 years. If the Debtor temporarily halted voluntary contributions and sold

the Harley he would have a an additional $679 per month available to repay his debts

($329 + $350). Over 5 years that is $40,740. If he was willing to use the equity in his

motorcycle to repay his debts he could expedite that repayment. Again, the Debtor’s

schedules reflect a total of $40,433 is unsecured debts, so under either scenario the

Debtor is capable of repaying all of his debt without having to overly tighten his belt,

and certainly without having to live in poverty.

                                II.   CONCLUSION

       The Debtor’s debts are primarily consumer debts and therefore § 707(b) ap-

plies. The Debtor also has enough income to repay a substantial amount of unsecured

debt outside of chapter 7 under a totality of the circumstances. It would be an abuse

of chapter 7 to grant relief in this case.


DATED: July 8, 2021                               PATRICK S. LAYNG
                                                  UNITED STATES TRUSTEE


                                                  By: /s/ David Paul Holtkamp
                                                  David Paul Holtkamp, Trial Attorney
                                                  OFFICE OF THE U.S. TRUSTEE
                                                  219 S. Dearborn, Room 873
                                                  Chicago, Illinois 60604
                                                  Main: (312) 353-5014
                                                  Cell: (202) 567-1489

                                             ─ 10 ─
                          CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, an attorney, certify that I served a copy of the U.S.
Trustee’s Reply in Support of Motion to Dismiss on each entity shown on the service
list at the address shown and by the method indicated on July 8, 2021, before 5:00
p.m.

                                             /s/ David Paul Holtkamp


SERVICE LIST

Registrants Served Through the Court’s Electronic Notice:

Edward H. Cahill:      amps@manleydeas.com
Ilene F. Goldstein:    ifgcourt@aol.com, IL35@ecfcbis.com
David Paul Holtkamp:   David.Holtkamp@usdoj.gov
Patrick S. Layng:      USTPRegion11.ES.ECF@usdoj.gov
David M. Siegel:       davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
                       johnellmannlaw@gmail.com

Parties Served via First Class Mail:

Borneo Estrada
1310 Almaden Lane
Gurnee, IL 60031

Harley-Davidson Credit Corp.
14841 Dallas Parkway, Suite 425
Dallas, TX 75254




                                       ─ 11 ─
